Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Razor Assembly with Loop Shaped Spring Member.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of claims 1 and 21 reading “wherein said loop shaped spring member comprises two end portions, each of said end portions having a respective distal end, and wherein said distal ends are not joined together” is indefinite. A common definition of joined is “become linked or connected to” or “to put or bring together so as to form a unit” (See Oxford languages dictionary).  No special definition of the term is provided in the specification.  In figure 12B the distal ends of the spring (e.g. ends of the spring adjacent to stop walls 134a and 134b) are connected to one another via connecting portion 122 and 125 of the spring.  Because the center part of the springs connects the distal end portions of the spring top one another, it is not clear how the distal ends of the end portions are not joined together.  As best understood, under a broadest reasonable interpretation of the term, the limitation “wherein said distal ends are not joined together” will be interpreted as the ends being linked to one another by another part, but not actually contacting one another.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB USPGPUB 20100313426, Royle.
Regarding Claim 1, Royle discloses a razor 10 comprising a loop shaped spring member (figs 4-7, part 150) disposed in an assembly (combination of parts 40, 46, 48 and the portion of the grip 14 which houses these parts) with a movable member (42, and 16), wherein said loop shaped spring member comprises a flat elastomeric member (flat portion 153), wherein said loop shaped spring member comprises a diameter that extends in a plane parallel to a longitudinal axis of said assembly with said movable member (when the spring member is the embodiment shown in fig’s. 4-7, it has a diameter, and as placed as shown in fig 3 in the razor assembly the diameter extends parallel to the moveable member42 and 16), and wherein said loop shaped spring member is fully encompassed within said assembly with said movable member (when installed as shown in fig 1, par. 0026-0027), wherein said loop shaped spring member comprises two end portions, each of said end portions having a respective distal end, and wherein said distal ends are not joined together (see annotated fig 4 below; because the annotated distal ends below are linked to one another by another part [e.g. 153], but do not actually contact one another, which is a reasonable interpretation of not being joined together in light of the present specification, as explained in the body of the 35 USC 112(b) rejection above).
With regard to the limitation reading wherein said loop shaped spring member comprises a flat wire (Merriam Webster’s defined a wire as “something (such as a thin plant stem) that is wirelike” and as “metal in the form of a usually very flexible thread or slender rod”; thus, to be a wire does not require the part comprising of metal but only of being flexible and slender in rod shape.  Under this interpretation of wire the flat elastomeric member of Royle meets this limitation as a 102 reference. In case it is established that the term “wire” requires the part to be metallic, an alternative rejection under 35 USC 103 is provided below).

    PNG
    media_image1.png
    261
    499
    media_image1.png
    Greyscale

Regarding Claim 2, the Royle spring member (150, which is an embodiment of member 50 in par 0027) is mounted inside said assembly with said movable member (par 0027), and is supported in said assembly with said movable member (par 0027 and fig 3).
Regarding Claim 3, the Royle assembly with said movable member is a pivot member (par 0022).
Regarding Claim 4, in Royle wherein said assembly with said movable member moves a razor cartridge in one or more directions relative to said handle of said razor (par 0022).
Regarding Claim 5, in Royle said assembly with said movable member is a portion of said handle of said razor (fig 3).
Regarding Claim 7, on the spring of Royle one or both of said distal ends are curved (see annotated fig 4 below).
Regarding claim 8, the said curved distal ends (of at least the spring member shown in fig 7) curve toward a center of said loop shaped spring member (see annotated fig 7 below).

    PNG
    media_image2.png
    551
    480
    media_image2.png
    Greyscale


Regarding Claim 9, in Royle one or both of said distal ends is or are not fixed to any structure in said assembly with said movable member (since the spring moves within the handle as disclosed in par 0027, and since the distal ends themselves are not directly connected to the razor assembly and makes the spring be indirectly fixed to the assembly via some other portion of the spring member; and meet the limitation of one or both of said distal ends not fixed to any structure in said assembly with said movable member).
Regarding Claim 10, in Royle said two distal ends are spaced apart (fig 4).
Regarding Claim 11, in Royle end portions of said loop shaped spring member overlap forming an overlapping portion.
Regarding claim 12, in Royle said loop shaped spring member comprises one or more retarding structures, said one or more retarding structures (151/152) comprising a protrusion.
Regarding Claim 13, in Royle said one or more retarding structures comprises a knob (152), and wherein said knob comprises a curved profile (fig 4).
Regarding Claim 14, in Royle said one or more retarding structures 152 on said loop shaped spring member is disposed generally opposite an overlapping portion formed by an overlap of end portions of said loop shaped spring member.

    PNG
    media_image3.png
    509
    555
    media_image3.png
    Greyscale

Regarding Claim 15, in Royle said one or more retarding structures extend into a center of said loop spring member (fig 4), extends out from a circumference of said loop spring member (fig 4).
Regarding Claim 16, in Royle said loop shaped spring member is a closed loop.
Regarding Claim 17, in Royle said loop shaped spring member comprises a circle.
Regarding Claim 21, Royle discloses a razor 10 comprising a loop shaped spring member  (fig. 4, part 150) disposed in an assembly with a movable member (combination of parts 40, 46, 48 and the portion of the grip 14 which houses these parts), wherein an overall length of the loop shaped spring member is formed into a loop shape that extends in a single plane (fig 6, plane extending along the top flat part of the loop shaped spring member), wherein said single plane is parallel to a longitudinal axis of  said assembly with said movable member (fig 3), wherein said loop shaped spring member comprises a diameter that extends in said single plane (fig 4), and wherein said loop shaped spring member is fully encompassed within said assembly with said movable member (when installed as shown in fig 1), wherein said loop shaped spring member comprises two end portions, each of said end portions having a respective distal end, and wherein said distal ends are not joined together (see annotated fig 4 below; because the annotated distal ends below are linked to one another by another part [e.g. 153], but do not actually contact one another, which is a reasonable interpretation of not being joined together in light of the present specification, as explained in the body of the 35 USC 112(b) rejection above).
With regard to the limitation reading wherein said loop shaped spring member comprises a flat wire (Merriam Webster’s defined a wire as “something (such as a thin plant stem) that is wirelike” and as “metal in the form of a usually very flexible thread or slender rod”; thus, to be a wire does not require the part comprising of metal but only of being flexible and slender in rod shape.  Under this interpretation of wire the flat elastomeric member of Royle meets this limitation as a 102 reference. In case it is established that the term “wire” requires the part to be metallic, an alternative rejection under 35 USC 103 is provided below).

    PNG
    media_image1.png
    261
    499
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20100313426, Royle as evidenced by USPGPUBs 5314331, Brosius.
This alternative rejection is provided to the extent that the term “wire” requires a metal material, whereas the anticipation rejection of claim 1 above relies on a broadest reasonable interpretation of “wire” where the term does not necessarily require a metal material.
Regarding Claim 1, Royle discloses a razor 10 comprising a loop shaped spring member (fig 4, 150) disposed in an assembly (combination of parts 40, 46, 48 and the portion of the grip 14 which houses these parts) with a movable member (42, and 16), wherein said loop shaped spring member comprises a flat elastomeric member (flat portion 153), wherein said loop shaped spring member comprises a diameter that extends in a plane parallel to a longitudinal axis of said assembly with said movable member (when the spring member is the embodiment shown in fig 4, it has a diameter, and as placed as shown in fig 3 in the razor assembly the diameter extends parallel to the moveable member42 and 16), and wherein said loop shaped spring member is fully encompassed within said assembly with said movable member (when installed as shown in fig 1, par. 0026-0027), wherein said loop shaped spring member comprises two end portions, each of said end portions having a respective distal end, and wherein said distal ends are not joined together (see annotated fig 4 below; because the annotated distal ends below are linked to one another by another part [e.g. 153], but do not actually contact one another, which is a reasonable interpretation of not being joined together in light of the present specification, as explained in the body of the 35 USC 112(b) rejection above).

    PNG
    media_image1.png
    261
    499
    media_image1.png
    Greyscale

For the purposes of this alternative rejection only, the term “wire” is interpreted as requiring a metal material, and therefore for the purposes of this alternative rejection Royle is considered as lacking that said loop shaped spring member comprises a wire.
As discussed above, Royle discloses that in a razor assembly it is known to include a loop shaped spring member comprising a diameter that extends in a plane parallel to a longitudinal axis of said assembly with said movable member where the elastomeric member is flat, but which differs from the claimed device in that the elastomeric member does not comprise a wire member. 
Brosius discloses that in the art of springs it is known that the substitution of a wire spring mechanism for an elastomeric spring mechanism is common, and well known (Col. 1, lines 30-40 of Brosius).
Royle discloses spring as claimed, except for the spring comprising a metallic flat wire assembly.  Also, Royle discloses that the spring thereof may be made of multiple/various materials (par 0030), and thus the particular material from which the part is made is not critical.    As noted above, for purpose of this rejection it is assumed that it may be established that wire requires the part comprising metal. 
  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the spring of Royle comprise a metallic wire assembly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Also, the substitution of one known element (flat elastic wire spring members in Brosius) for another (loop shaped flat elastomeric spring member in Royle) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the flat elastomeric spring for a flat wire spring in Royle would have yielded predictable results, namely a bias return function.    
Regarding Claim 2, the modified Royle spring member (150, which is an embodiment of member 50 in par 0027) is mounted inside said assembly with said movable member (par 0027), moves freely in said assembly with said movable member (par 0027), is supported in said assembly with said movable member (par 0027 and fig 3).
Regarding Claim 3, the modified Royle assembly with said movable member is a pivot member (par 0022).
Regarding Claim 4, in modified Royle wherein said assembly with said movable member moves a razor cartridge in one or more directions relative to said handle of said razor (par 0022).
Regarding Claim 5, in modified Royle said assembly with said movable member is a portion of said handle of said razor (fig 3).
Regarding Claim 6, in modified Royle said loop shaped spring member comprises two end portions having distal ends (see annotated fig 4 below).
Regarding Claim 7, on the spring of modified Royle one or both of said distal ends are curved (see annotated fig 4 below).

    PNG
    media_image1.png
    261
    499
    media_image1.png
    Greyscale

Regarding claim 8, the said curved distal ends (of at least the spring member shown in fig 7) curve toward a center of said loop shaped spring member (see annotated fig 7 below).

    PNG
    media_image2.png
    551
    480
    media_image2.png
    Greyscale


Regarding Claim 9, in modified Royle one or both of said distal ends is or are not fixed to any structure in said assembly with said movable member (since the spring moves within the handle as disclosed in par 0027, and since the distal ends themselves are not directly connected to the razor assembly and makes the spring be indirectly fixed to the assembly via some other portion of the spring member; and meet the limitation of one or both of said distal ends not fixed to any structure in said assembly with said movable member).
Regarding Claim 10, in Modified Royle said two distal ends are spaced apart (fig 4).
Regarding Claim 11, in Modified Royle end portions of said loop shaped spring member overlap forming an overlapping portion.
Regarding claim 12, in Modified Royle said loop shaped spring member comprises one or more retarding structures, said one or more retarding structures (151/152) comprising a protrusion.
Regarding Claim 13, in Modified Royle said one or more retarding structures comprises a knob (152), and wherein said knob comprises a curved profile (fig 4).
Regarding Claim 14, in Modified Royle said one or more retarding structures 152 on said loop shaped spring member is disposed generally opposite an overlapping portion formed by an overlap of end portions of said loop shaped spring member.

    PNG
    media_image3.png
    509
    555
    media_image3.png
    Greyscale

Regarding Claim 15, in modified Royle said one or more retarding structures extend into a center of said loop spring member (fig 4), extends out from a circumference of said loop spring member (fig 4).
Regarding Claim 16, in modified Royle said loop shaped spring member is a closed loop.
Regarding Claim 17, in modified Royle said loop shaped spring member comprises a circle.
Regarding Claims 18-19, Royle discloses all the limitations of Claim 1 as discussed above. 
Royle lacks said loop shaped spring member having an overall length of 30 mm to 90 mm when straightened (claim 18), and a radii of curvature between about 1 mm to about 12 mm (claim 19).
It would have been an obvious matter of design choice to make an overall length of the spring, when straightened, of 30 mm to 90 mm, and to make a radii of curvature of the spring be between about 1 mm to about 12 mm, in order to have a proper spring size that can fit within a smaller space, since razor interiors are known to be smaller in size to be hand held, and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/28/22, with respect to the Specification objection and claim objections have been fully considered and are persuasive.  Applicant has amended the title of the invention in accordance with the suggestion provided by Examiner in the previous action rendering the specification objection moot.  Applicant has also canceled claim 6, and incorporated the language of claim 6 into claims 1 and 21 in accordance with the language suggestion provided by Examiner in the previous action, rendering the claim objection moot.
Applicant’s arguments, see remarks, filed 7/8/22, with respect to the previously filed 35 USC 102 rejections have been fully considered and are not persuasive.  Applicant argues that the claims as amended are not anticipated by Royle, because “the alleged "ends" of the force generating member 150 are joined together by the outer support 153 and are connected to the holding structure 151 and the elastic member 152. Therefore, Applicant respectfully submits that the alleged ends of the Royle force generating member 150 are joined together, as opposed to a structure in which "said distal ends are not joined together" as recited in amended claim 1”.  Examiner disagrees.  As noted above a broadest reasonable interpretation of the limitation reading “wherein said loop shaped spring member comprises two end portions, each of said end portions having a respective distal end, and wherein said distal ends are not joined together” is the ends being linked to one another by another part, but not actually contacting one another.  As discussed above, a common definition of joined is “become linked or connected to” or “to put or bring together so as to form a unit” (See Oxford languages dictionary).  In fact, the distal ends of the spring of the present invention appear to be connected to one another by an intermediary part, and thus appear to be joined together.  Specifically, in figure 12B the distal ends of the spring (e.g. ends of the spring adjacent to stop walls 134a and 134b) are connected to one another via connecting portion 122 and 125 of the spring.  Because the center part of the springs connects the distal end portions of the spring top one another, it is not clear how the distal ends of the end portions are not joined together.  Thus, under a broadest reasonable interpretation of the term, the limitation “wherein said distal ends are not joined together” will include the ends being linked to one another by another part, but not actually contacting one another.  Under this interpretation, the ends of Royle, annotated above, are also not joined to one another in as much as the ends are connected to one another by an intermediary portion although not contacting each other.  
Applicant next argues that the combination of Royle in view of Brosius is improper, because, according to applicant, Brosius is directed to a different field of endeavor and fails to meet the first prong of the test thereof, and thus does not apply as analogous art.  Applicant notes that the following considerations are pertinent to this determination, per MPEP § 2141.01(a)(I).  "A reference is reasonably pertinent if, even though it may be in a different field from that of the inventor's endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his problem”… “As noted by the Federal Circuit, "[t]he question is whether an inventor would look to this particular art to solve the particular problem at hand."  Applicant notes that the present application is directed to “personal use appliances” while Brosius is directed to orthodontic devices.  While Examiner agrees that the applications of the two devices are different, Examiner notes that the spring device of Brosius is directed to solving the same problem that is being solved by the provision of providing a resilient member in the present invention.  Thus, the inventor would look to Brosius to solve the particular problem at hand, of providing a sufficient resilient member in the apparatus of the present invention.
As such, the rejections in view of Royle, and Royle in view of Brosius, are maintained despite the current amendments to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724
/EVAN H MACFARLANE/Examiner, Art Unit 3724